Citation Nr: 9902711	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-18 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-operative 
herniated nucleus pulposus, L5 to S1, with laminectomy, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from February 1953 to February 
1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Appeals (VA).  


FINDING OF FACT

The veterans back disability is manifested by muscle spasm, 
radiographic findings of marked degenerative disc disease, 
absent Achilles and patellar reflexes, and more nearly 
resembles pronounced intervertebral disc disease; the spine 
is not fractured or ankylosed.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for post-operative 
herniated nucleus pulposus, L5 to S1, with laminectomy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation for his service-
connected back disability is insufficient to reflect its 
current level of severity.  He states that his disability is 
productive of pain which radiates into his legs, muscle 
spasms, and difficulty in walking.  The veteran argues that 
he is unemployable due to several disabilities, and believes 
that his back disability greatly contributes to his 
unemployability.  

Initially, the Board finds that the veterans claim is 
well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
post-operative herniated nucleus pulposus, L5 to S1, with 
laminectomy was established in a September 1956 rating 
decision.  After a 100 percent evaluation due to the 
veterans surgery ended, a 20 percent evaluation was 
assigned.  This evaluation remained in effect until it was 
increased to 40 percent by a June 1995 rating decision 
promulgated in conjunction with the veterans current claim.  

During a VA examination conducted in January 1995, the 
veteran reported pain in the lower back and right sciatica.  
On examination, flexion of the lumbar spine was 80 degrees, 
extension was 80 degrees, left and right lateral rotation 
was 40 degrees, and left and right lateral bending was 40 
degrees.  Straight leg raising test was positive on both 
sides.  Achilles tendon reflexes were depressed on both 
sides.  An X-ray study revealed evidence of spondylosis of 
the lumbar spine involving all the vertebrae and discs.  
There was also scoliosis of apex to the right, at L3, at 
about 30 degrees.  

The veteran underwent a private examination in January 1995.  
He complained of constant pain in his low back that was 
aggravated by bending or standing too long.  The pain was 
described as throbbing, and was aggravated by lifting.  He 
had intermittent pain behind the right knee.  The veteran 
wore a lumbar brace.  He did not have any paresthesias in his 
lower extremities.  On examination, the veteran walked with 
an antalgic gait on the right side.  He did not use an 
assistive device to ambulate, and he got on and off of the 
table without difficulty.  He had 70 degrees of flexion, 10 
degrees of extension, and 10 degrees of right and left 
bending.  The examiner noted that the normal range of motion 
was 90 degrees of flexion, 30 degrees of extension, and 30 
degrees of side bending.  Motor strength was normal 
throughout the lower extremities, as was sensation.  The 
Achilles and patellar tendon reflexes were absent.  An X-ray 
study revealed extensive degenerative changes throughout the 
entire lumbar spine.  The diagnoses included degenerative 
arthritis of the lumbar spine.  The examiner described the 
lumbar spine as essentially immobile.  

The veteran was afforded an additional VA examination in 
April 1995.  He had a history of disc surgery in 1956.  His 
pain was decreased but not gone.  On examination, his posture 
was 10 degrees bent, and his gait was antalgic.  His back was 
positive for scoliosis and deformity.  He was tender at the 
right paraspinous area at L2 to L4, and the right upper 
sacrum.  Muscle spasms were noted at T12 to L2.  He could 
bend forward 90 degrees, backward 5 degrees, and he could 
bend to the right and left 5 degrees.  His movement was 
limited by pain and stiffness.  An X-ray study revealed 
marked, chronic disc degenerative disease at L5 to S1, marked 
degenerative spondylosis of the lumbar axis, L1 to L5, and 
marked chronic scoliosis of the lumbar spine to the right 
with moderate secondary tilting of the pelvic bones.  The 
diagnoses included disc disease confirmed by X-ray study, 
surgery in 1956, pain since in the low back, and sciatic 
radiation of the right lower extremity.  

VA treatment records dated in May 1996 reveal that the 
veteran was seen for low back complaints.  X-ray studies 
revealed degenerative joint disease of the lumbar spine, 
particularly at L4 to L5 on the right.  

The veteran offered testimony at a hearing before the 
undersigned member of the Board in September 1998.  He 
testified that he experienced back spasms on a monthly basis, 
which required him to lie down for several hours.  The 
veteran reported pain that radiated into his legs.  He was 
unable to walk for more than a short distance.  The veteran 
said that he wore a back brace.  See Transcript.  

The veterans disability is evaluated under the rating code 
for intervertebral disc syndrome.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief is evaluated as 60 percent 
disabling.  Severe intervertebral disc syndrome characterized 
by recurring attacks with intermittent relief is evaluated as 
40 percent disabling.  Moderate intervertebral disc syndrome 
with recurring attacks is evaluated as 20 percent disabling.  
Mild intervertebral disc syndrome merits a 10 percent 
evaluation, and when this disorder is postoperative and 
cured, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5293.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

After careful review of the veterans contentions and the 
evidence of record, the Board finds that entitlement to a 60 
percent rating for post-operative herniated nucleus pulposus, 
L5 to S1, with laminectomy is merited.  The veteran 
experiences constant pain of the back with sciatica into the 
lower extremities.  The range of motion of his lumbar spine 
is reduced.  The January 1995 private examination found that 
the Achilles and patellar tendon reflexes were absent.  
Muscle spasm was also noted on examination.  The Board finds 
that these symptoms nearly resemble a pronounced 
intervertebral disc disease, which equates to a 60 percent 
evaluation.  Therefore, an increased rating for the veterans 
back disability is warranted.  

The Board has considered an evaluation in excess of 60 
percent for the veterans back disability, but this is not 
demonstrated by the evidence of record.  The 60 percent 
rating is the highest evaluation under the rating code for 
intervertebral disc syndrome.  The veteran does not have 
ankylosis of the spine, and there is no evidence of a 
fracture of the vertebra.  Therefore, these rating codes are 
not for consideration, and an evaluation greater than 60 
percent may not be awarded according to the rating schedule.  
38 C.F.R. § 4.71a, Codes 5285, 5286 (1998).  


ORDER

Entitlement to an increased rating for post-operative 
herniated nucleus pulposus, L5 to S1, with laminectomy is 
granted to the extent noted above, subject to the laws and 
regulations governing the award of monetary benefits.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
